Case 1:20-cv-21791-FAM Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.




 KAREN ZOBAK,

        Plaintiff,

 vs.

 ROYAL CARIBBEAN CRUISES LTD., a
 Liberian Corporation,

          Defendant.
               ______                   __________ /


                          COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, KAREN ZOBAK sues Defendant, ROYAL CARIBBEAN CRUISES LTD., a

 Liberian corporation with its principal place of business in Florida, and alleges:

                                                        PARTIES

        1.        Plaintiff KAREN ZOBAK is a permanent resident and citizen of the state of

 Arizona and is sui juris.

        2.        Defendant ROYAL CARIBBEAN is a Liberian corporation with its principal

 place of business in Miami, Miami-Dade County, Florida. For federal jurisdictional purposes, it

 is both a citizen of Liberia and a citizen of Florida.

                                               JURISDICTION


        3.        This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 as the

 amount in controversy is in an amount exceeding Seventy Five Thousand Dollars and No/100


                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-21791-FAM Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 7




 Karen Zobak v. Royal Caribbean


 ($75,000.00) Dollars and complete diversity exists between the parties, Plaintiff being an

 Arizona citizen and Defendant being a citizen of Florida for jurisdictional purposes.                    The

 damages alleged in Paragraph 10 support an award of damages in excess of $75,000.00.


        4.        At all material times, the Defendant has had its principal place of business in

 Florida and has conducted ongoing substantial and not isolated business activities in Miami-

 Dade County, Florida, such as operating maritime cruise vessels for paying passengers, including

 the Plaintiff, so that in personam jurisdiction exists in the United States District Court for the

 Southern District of Florida.

        5.        This court also has personal jurisdiction over the parties as Defendant ROYAL

 CARIBBEAN was at all material times doing business and having its principal place of business

 in Miami-Dade County, thereby being subject to the personal jurisdiction of this Court.

                                                     VENUE

        6.        In the operative ticket contract, the Defendant requires fare paying passengers

 such as the Plaintiff to bring any lawsuit against it arising out of injuries or events occurring on

 the cruise voyage in this federal judicial district. Further, the Defendant's principal place of

 business is located in Miami Dade County Florida. Accordingly, venue is proper in this Court.


             LIABILITY AND DAMAGE ALLEGATIONS COMMON TO ALL COUNTS



        7.        At all material times, the Defendant was engaged in the business of operating

 maritime cruise vessels for fare paying passengers and for this purpose operated, among other

 vessels, the M/S "MARINER OF THE SEAS.”

                                                        2
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-21791-FAM Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 7




 Karen Zobak v. Royal Caribbean


        8.         At all material times, the Plaintiff was a fare-paying passenger on board the M/S

 “MARINER OF THE SEAS” and in that capacity was lawfully present on board the vessel.


        9.         On or about March 25, 2019, while the Plaintiff was lawfully on board the M/S

 MARINER OF THE SEAS as a fare paying passenger, she was walking on Deck 11 near the

 pool deck bar, when she slipped on a wet, foreign or transitory substance and thereby fell,

 sustaining serious injuries.


        10.        As a direct and proximate result of the slip and fall as described above, the

 Plaintiff was injured in and about her body and extremities, including a pelvic fracture, suffered

 pain and suffering therefrom, sustained mental anguish, sustained disfigurement, disability,

 aggravation of preexisting injuries, and the inability to lead a normal life. Furthermore, Plaintiff

 incurred medical, hospital, and other out of pocket and health care expenses as a result of her

 injuries. Plaintiff has also lost earnings and will continue to lose earnings or earning capacity in

 the future. These damages are permanent or continuing in their nature and the Plaintiff will

 continue to sustain and incur these damages in the future.


                              COUNT I – NEGLIGENT MAINTENANCE


        The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-10 above and further alleges:


        11.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to maintain the floor surface on Deck 11 and the area where Plaintiff fell in
                                                         3
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-21791-FAM Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 7




 Karen Zobak v. Royal Caribbean


 a reasonably safe condition, including a duty to correct dangerous conditions of which it knew or

 should have known in the exercise of reasonable care.


        12.        At all material times including the time referenced in the preceding paragraph, the

 surface of the area where the Plaintiff fell was in a high traffic area and was in a condition

 dangerous to passengers traversing the area, including the Plaintiff, due to it being wet and

 therefore slippery.


        13.        At all material times, the Defendant either knew or should have known of the

 dangerous condition in the area where the Plaintiff fell, or in the exercise of reasonable care

 should have known of its dangerous condition, because it was in a high traffic area, or due to the

 length of time the dangerous condition had existed, its recurring nature, or both, and Defendant

 accordingly owed a duty to Plaintiff timely to exercise reasonable care, or to remedy the

 dangerous condition.


        14.        Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

 condition of floor on Deck 11, the Defendant failed before the time of the Plaintiff's injury to

 take reasonable measures to maintain the area in a reasonably safe condition or to correct the

 dangerous condition by drying or cordoning off the area or otherwise. The Defendant thereby

 failed to exercise reasonable care for the safety of its passengers including the Plaintiff and was

 thereby negligent.


        15.        The Defendant's specific negligent acts or omissions consist of one or more of the

 following:

                                                         4
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-21791-FAM Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 7




 Karen Zobak v. Royal Caribbean


        a.         Failing to maintain the floor surface or area in a reasonably safe condition;

        b.         Failing to comply with Defendant’s policies and procedures for preventing slip

                   and fall accidents;

        c.         Failing to conduct sufficiently frequent routine inspections of the area where

                   Plaintiff fell for wetness, slipperiness or contaminants;

        d.         Failing timely to correct or remedy the wet or slippery condition of the area where

                   Plaintiff fell.

        16.        As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff has sustained and continues to sustain the damages alleged in Paragraph 10 above.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.


                           COUNT II – NEGLIGENT FAILURE TO WARN


        The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-10 above and further alleges:


        17.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to warn of dangerous conditions of which it knew or should have known in

 the exercise of reasonable care.


        18.        At all material times, including the time referenced in the preceding paragraph,

 the surface of the area where the Plaintiff fell was in a high traffic area and was in a condition

                                                         5
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-21791-FAM Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 7




 Karen Zobak v. Royal Caribbean


 dangerous to passengers traversing the area, including the Plaintiff, due to the presence of a wet,

 foreign or transitory substance and therefore slippery.


        19.        At all material times, the Defendant either knew or should have known of the

 dangerous wet, foreign or transitory substance condition of the area in which the Plaintiff fell, or

 in the exercise of reasonable care should have known of the condition because it was in a high

 traffic area, or due to the length of time it had existed, its recurring nature, or both, and

 Defendant owed a the Plaintiff a duty to warn her adequately of the dangerous condition.


        20.        Alternatively, at all material times, the Defendant created the dangerous wet,

 foreign, or transitory substance in the area where Plaintiff fell and therefore either knew or

 should have known of the presence or in the exercise of reasonable care should have known of

 the condition because it was in a high traffic area, or due to the length of time it had existed, its

 recurring nature, or both, and Defendant owed a the Plaintiff a duty to warn her adequately of the

 dangerous condition.


        21.        Notwithstanding Defendant’s actual or constructive knowledge or creation of the

 dangerous condition of the floor on Deck 11, the Defendant failed before the time of the

 Plaintiff's fall the Defendant failed to take reasonable measures adequately to warn the Plaintiff.

 The Defendant's specific negligent acts or omissions consist of one or more of the following:


        a.         Failing to properly warn passengers including the Plaintiff of the subject

                   dangerous condition of the floor on Deck 11 and area where Plaintiff fell that

                   Defendant knew, or in the exercise of reasonable care should have known existed,

                                                         6
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-21791-FAM Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 7




 Karen Zobak v. Royal Caribbean


                   through the use of appropriate signs, markings, oral or written warnings, or

                   otherwise;


        b.         Failing to properly warn passengers including the Plaintiff of the slippery nature

                   of the flooring/ and or of the presence of a wet, foreign or transitory substance on

                   the floor, through the use of appropriate signage, markings, oral or written

                   warnings, or otherwise;

        22.        As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff sustained and continues to sustain the damages alleged in Paragraph 10.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.


                                       DEMAND FOR JURY TRIAL

        The Plaintiff hereby demands trial by jury of all issues so triable as of right.



        Executed this 30th day of April, 2020.



                                                      s/NICHOLAS I. GERSON
                                                      NICHOLAS I. GERSON
                                                      Florida Bar No. 0020899
                                                      GERSON & SCHWARTZ, P.A.
                                                      Attorneys for Plaintiff
                                                      1980 Coral Way
                                                      Miami, FL 33145-2624
                                                      Telephone:     (305) 371-6000
                                                      Facsimile:     (305) 371-5749




                                                         7
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
